Exhibit 10-7

(Note: Portions of this exhibit have been omitted pursuant to a request for
confidential treatment. The information omitted has been filed separately with
the Securities and Exchange Commission.)

 

May 15, 2000

Mr. John E. Buckley
One Kings Row
Cumberland, Rhode Island 02864

Dear John:

This letter will set forth the terms and conditions pursuant to which A.T. CROSS
Company will enter into a consulting arrangement with you.

You have indicated that as of June 30, 2000, your employment with A.T. CROSS
Company will terminate. At that time, and assuming that you sign the form of
Separation Agreement and General Release provided by the Company, the severance
benefits described in Russell A. Boss's letter to you dated August 17, 1999 (a
copy of which is attached hereto) will commence. With respect to those options
you have received as an employee, you will have ninety (90) days following June
30, 2000 to exercise any vested (as of June 30, 2000) and unexpired incentive
stock options and twelve (12) months following June 30, 2000 to exercise any
vested (as of June 30, 2000) and unexpired nonqualified stock options.

Any Restricted Stock previously granted to you which has not vested as of June
30, 2000 will be forfeited.

You will continue to receive health, dental and universal life insurance
coverage to age 65.

Your consulting arrangement with the Company will commence on July 1, 2000 and
will be further evidenced by a written Consulting Agreement. Pursuant to the
arrangement, you will continue to seek out revenue generating opportunities for
the Pen Computing Group, including in particular, NetPen opportunities. Your
title will be President, Pen Computing Group, and you will continue to be
directly supported by two CROSS employees and other CROSS functions as needed.
You will continue to report to me .

In exchange for the services you agree to provide pursuant to the consulting
arrangement, CROSS agrees to pay you the following:

From July 1, 2000 to December 31, 2000, CROSS will pay you a fee of $162,500
(the "Fee") which will be paid in equal monthly installments.

The term of the consulting arrangement will be for six (6) months from July 1,
2000 to December 31, 2000 (the "Term"). In the event that the Board of Directors
determines at any time during the Term that there is not a viable future for the
NetPen project or the Pen Computing Group, it shall have the right to terminate
the consulting arrangement with thirty (30) days' notice. Notwithstanding the
foregoing, in the event that the Consulting Agreement is terminated by the Board
prior to December 31, 2000, the Company agrees to pay you the remaining Fee that
would have otherwise been payable to you through December 31, 2000, plus a
termination fee of $135,420. In the event that the CROSS Board of Directors
determines to continue the PCG business prior to the end of the Term, it shall
renew the consulting arrangement with you for a twelve (12) month period (the
"Renewal Term"). For the purposes of determining whether the Consulting
Agreement is renewed with you, the PCG business shall only be deemed to be
continued by the Board of Directors if the following occurs:

(i)

the PCG revenue plan for 2001 must exceed 25% of the QWI revenue plan for 2001;
and


(ii)

the Board of Directors must have accepted the PCG 2001 Plan and must have agreed
to commit increased resources to the PCG business; and


(iii)

CROSS's role in the PCG business must be more than merely a contract
manufacturer.


If the foregoing does not occur, the Consulting Agreement will not be
automatically renewed.

If the Consulting Agreement is renewed, you will be paid $325,000 for the
Renewal Term plus the average percentage increase given to members of the
Operations Committee. If the Consulting Agreement is terminated by the Board
prior to the end of the Renewal Term, CROSS agrees to pay you the balance of the
$325,000 not yet paid for 2001. Bonus opportunities for the Renewal Term will be
agreed by the parties.

You will be provided with a monthly car and gas allowance of $1,000 through
December 31, 2000 after which you will start to receive the car allowance you
would have received pursuant to the Russell A. Boss letter, unless your
consulting arrangement is extended by the Board as described herein, in which
case the car allowance paid pursuant to the Consulting Agreement will continue.
You will not commence receiving the car allowance provided for in Russell Boss's
letter until your Consulting Agreement is terminated.

In addition, you will be provided with an opportunity to earn a bonus equal to
up to 40% of the Consulting Services Fee if you accomplish the following by
December 31, 2000: (For the purpose of determining the bonus opportunities set
forth below in paragraphs 1, 2, 3 and the paragraph on achieving operating
income before taxes, the Consulting Services Fee will be deemed to be $325,000.)

 

1.

If you successfully negotiate CROSS's participation (the "Participation") in the
deal currently being negotiated between [XXXX] and [XXXX] identical to what
CROSS would have received in the deal previously contemplated with [XXXX] you
will earn an amount equal to 40% of the bonus, or 16% of your Consulting
Services Fee. A Participation will be achieved if a) CROSS receives 5.6% of the
total price that [XXXX] receives from [XXXX] either in cash or in equity in
NewCo; b) CROSS is the exclusive OEM manufacturer of pens and other non-tethered
styli as set forth in the Agreement between CROSS and [XXXX] dated June 1999 for
NewCo; c) NewCo must agree to pursue third party infringers of CROSS's rights
and of the [XXXX] intellectual property; d) CROSS will receive [XXXX] for
surrendering its rights under the [XXXX] Agreement to NewCo; and e) NewCo agrees
to feature CROSS in all of the packaging, advertising, publications, and public
relations related to the [XXXX] business, and in particular, inserts in the
[XXXX] mailer.

2.

If you a) lead and operate the NetPen business; b) drive and execute the Vantis
test market; c) drive and execute the Forbes test market; and d) achieve the
2000 Operating Budget (attached), you will receive an amount equal to 20% of the
bonus, or 8% of your Consulting Services Fee.

3.

If the Board approves a continuation of the consulting arrangement, and you
agree to such continuation, beyond December 31, 2000, you will receive an amount
equal to 40% of the bonus, or 16% of your Consulting Services Fee.

 

Within fifteen (15) days of February 3, 2001 the Company will provide you with a
cash payment equal to the fair market value of 6,667 shares of A.T. CROSS Class
A common stock on February 3, 2001. In the event that the Board approves the
continuation of your agreement through 2001, the Company will provide you with a
cash payment equal to the fair market value of 13,333 shares of A.T. CROSS Class
A common stock on February 3, 2002.

Further, the Company agrees that it will grant you rights to the appreciation on
67,152 units of phantom stock. You will be entitled to take the appreciation on
such phantom units any time within five (5) years of July 1, 2000. The baseline
fair market value used to determine future appreciation will be the fair market
value on July 1, 2000. For example, if the fair market value of CROSS Class A
common stock is $6.00 on July 1, 2000 and you decide to cash out the
appreciation on all the units on July 1, 2001 and the fair market value is $8.00
on that date, you will be entitled to a payment equal to 67,152 X $2.00 or
134,304. You may take the appreciation on some or all of the phantom units
throughout the five (5) year period.

Finally, if the operating income before taxes for the Pen Computing Group for
the prior twelve (12) months equals or exceeds $1,000,000 on December 31, 2000
you will receive an amount equal to 10% of the Consulting Services Fee. If the
OIBT for the Pen Computing Group equals or exceeds $2,000,000 on December 31,
2000 you will receive an additional amount equal to 10% of your Consulting
Services Fee.

In the event that you voluntarily terminate your services to CROSS at any time
during the Term or Renewal Term, you agree to provide the Company with three (3)
months' notice. At its discretion, CROSS shall have the option to ask you to
provide services during that three-month period. If you are asked to provide
services, you will be paid for that time.

If you voluntarily terminate, you will forfeit your right to any remaining fees
to be paid during the Term or Renewal Term, as well as any bonus opportunities.
In addition, if you terminate prior to December 31, 2000, you will forfeit your
right to the cash payments (described above) equal to the fair market value of
6,667 shares which were to be made on February 3, 2001, and the cash payment
equal to the fair market value of 13,333 shares which was to be made on February
3, 2002, assuming the conditions described herein had been met. If you
voluntarily terminate after December 31, 2000 but before December 31, 2001, you
will lose your right to the cash payment equal to the fair market value of
13,333 shares which was to be made on February 3, 2002, assuming the conditions
described herein had been met.

If you agree with the foregoing terms and conditions, please so signify by
signing below. A draft of a Consulting Agreement will be forwarded to you for
your review in the next several weeks.



Very truly yours,

 

By /s/ DAVID G. WHALEN


(David G. Whalen)
President and Chief Executive Officer



 

Agreed and Accepted:

By /s/ JOHN E. BUCKLEY


(John E. Buckley)



 

 

June 29, 2000

Mr. John E. Buckley
John E. Buckley, LLC
One Kings Row
Cumberland, Rhode Island 02864

Dear John:

This letter will amend the Consulting Agreement between CROSS and John E.
Buckley, LLC dated July 1, 2000 and the Letter Agreement between CROSS and John
E. Buckley dated May 15, 2000 (collectively, the "Agreement"). The Agreement
provides that John E. Buckley will cease to be an employee of CROSS on June 30,
2000 and will enter into a Consulting Agreement with CROSS on July 1, 2000.

You agree that, at the discretion of David Whalen, you will continue as an
employee of CROSS beyond June 30, 2000, but in no event later than December 31,
2000. Dave will notify you when your employment status will end and your
consultant status will begin. In the event that you continue as a CROSS employee
beyond June 30, 2000, your Consulting Agreement with CROSS will not commence
until the day after your last day as an employee of CROSS. You will continue to
be paid and otherwise treated as an employee of CROSS for the time period that
your employment is extended beyond June 30, 2000. You will not commence
receiving severance benefits until your employment ceases, and the time to
exercise your stock options will not start to run until you are no longer an
employee. Further, you will not forfeit unvested Restricted Stock until your
employment terminates. In the event that your employment does not end until
December 31, 2000 and your consulting status does not commence, CROSS agrees and
acknowledges that you are entitled to the termination fee of $135,420 as
described in the Letter Agreement.

For each month that your employment is extended beyond June 30, 2000, your Fee
as a Consultant will be reduced by $27,083.33, or a pro rata portion thereof as
appropriate if not in full month increments. While you are an employee, you will
continue to receive your car and gas allowance that you have been receiving as
an employee but will not receive the car and gas allowance as a consultant until
the Consulting Agreement commences.

In all other respects, the terms and conditions of the Agreement will remain
unchanged, including the determination of the baseline valuation of the phantom
stock grant set forth in the Letter Agreement.

If you agree with this amendment to the Agreement, please so signify by signing
the enclosed duplicate copy of this letter and returning it to me.



Very truly yours,

By: /s/ DAVID G. WHALEN


(David G. Whalen)
President and Chief Executive Officer



 

Agreed and Accepted:

By /s/ JOHN E. BUCKLEY


(John E. Buckley)

June 29, 2000


Date    

JOHN E. BUCKLEY, LLC

By /s/ JOHN E. BUCKLEY LLC


(John E. Buckley)

June 29, 2000


Date